Case 4:20-cv-11554-SDD-DRG ECF No. 10, PageID.1217 Filed 01/25/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TONNIE A. JOHNSON,                      Case No. 20-CV-11554

      Petitioner,                       Stephanie Dawkins Davis
                                        United States District Judge
v.

JEREMY HOWARD,

     Respondent.
__________________________/

          OPINION AND ORDER HOLDING IN ABEYANCE THE
           PETITION FOR A WRIT OF HABEAS CORPUS AND
              ADMINISTRATIVELY CLOSING THE CASE

      Tonnie A. Johnson, (“Petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging her convictions for first-

degree murder, Mich. Comp. Laws § 750.316; armed robbery, Mich. Comp. Laws

§ 750.529, and possession of a firearm in the commission of a felony, Mich. Comp.

Laws § 750.227b.

      Petitioner has now filed a request to stay the case. Petitioner claims she

needs additional time to prepare and file an amended petition because the

Coronavirus pandemic has forced the prison where she is incarcerated to restrict

hours at its law library, making it impossible for her to research and write a proper



                                           1
Case 4:20-cv-11554-SDD-DRG ECF No. 10, PageID.1218 Filed 01/25/21 Page 2 of 4




habeas petition. Petitioner requests a stay to enable her to file an amended habeas

petition and memorandum of law in support.

      The Court construes petitioner’s letter as a motion to stay her original habeas

petition, which was filed as a protective petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Petitioner indicates that she wishes to seek habeas

relief on her claims but needs additional time to file a more properly researched

petition and brief. A habeas petitioner who is concerned about the possible effects

of his or her state post-conviction filings on the AEDPA’s statute of limitations can

file a “protective” petition in federal court, as petitioner appears to have done. See

Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005). This Court construes petitioner’s

letter as a motion to hold her petition in abeyance due to the Coronavirus

restrictions that prevent her from researching and filing her amended petition.

      A federal district court has the power to grant an extension of time to a

habeas petitioner to file an amended habeas petition. See e.g., Hill v. Mitchell, 30

F.Supp.2d 997, 998 (S.D. Ohio. 1998). This Court is willing to grant petitioner an

extension of time to file an amended habeas petition for petitioner to properly

present her claims. The Court will also grant petitioner an extension of time to file

a memorandum of law in support of her claim. A habeas petitioner is permitted to

assert his or her claims in a supporting brief. See Dye v. Hofbauer, 546 U.S. 1, 4

(2005).

                                          2
Case 4:20-cv-11554-SDD-DRG ECF No. 10, PageID.1219 Filed 01/25/21 Page 3 of 4




      The Court recognizes the grave health risks of the Coronavirus and its

impact specifically on prison operations and the life of the inmates who are

incarcerated at these facilities. Because of the uncertainty as to the duration of the

Coronavirus pandemic and its effect on prison facilities, the Court will not leave

the case open indefinitely but will administratively close the case. This shall not

be considered an adjudication of the merits of the petition.

      Petitioner shall have ninety days from the date that the lockdown ends in the

Michigan Correctional facilities and full prison library privileges are restored, to

file her amended habeas petition and her memorandum of law in support of the

petition. Petitioner shall file a motion to reopen the petition when she files her

amended habeas petition and memorandum of law.

      Accordingly, it is ORDERED that:

      (1) The proceedings are STAYED and the Court holds the habeas
          petition in abeyance. Petitioner is GRANTED an extension of
          time to file an amended habeas petition and memorandum of law
          in support of the petition. Petitioner shall have ninety (90) days
          from the time that the prison lockdown ends in the State of
          Michigan to file her amended habeas petition and memorandum of
          law. Petitioner shall file a motion to reopen the petition under the
          current case number and using the current caption.

      (2) To avoid administrative difficulties, the Clerk of Court shall
          CLOSE this case for statistical purposes only. Nothing in this
          order or in the related docket entry shall be considered a dismissal
          or disposition of this matter. See Thomas v. Stoddard, 89 F. Supp.
          3d 937, 943-944 (E.D. Mich. 2015).



                                           3
Case 4:20-cv-11554-SDD-DRG ECF No. 10, PageID.1220 Filed 01/25/21 Page 4 of 4




      (3) Upon receipt of a motion to reopen the habeas petition, the Court
          will order the Clerk to reopen this case for statistical purposes.

      IT IS SO ORDERED.

Dated: January 25, 2021               s/Stephanie Dawkins Davis
                                      Stephanie Dawkins Davis
                                      United States District Judge




                                         4
